      Case 2:02-cr-00257-WBS Document 378 Filed 08/06/20 Page 1 of 1

1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8                                 ----oo0oo----

9

10   UNITED STATES OF AMERICA,               No. 2:02-cr-00257 WBS
11                 Plaintiff,

12        v.                                 ORDER
13   ROLAND ADAMS,

14                 Defendant.

15

16                                ----oo0oo----

17              On August 5, 2020, defendant Roland Adams filed a

18   Motion to Vacate or Set Aside Restitution.        (Docket No. 377.)

19   The United States shall file any opposition to defendant’s motion

20   no later than thirty (30) days from the date of this order.

21   Defendant may file a reply no later than twenty-one (21) days

22   from the date of the filing of the United States’ opposition.

23   The court will then take the motion under submission and will

24   inform the parties if oral argument or further proceedings are

25   necessary.

26              IT IS SO ORDERED.

27   Dated:    August 6, 2020

28
                                         1
